Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 3-6, 10, 21-27 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer implemented method for managing bets (i.e., a process) in claims 3-6, 10, 22 and an apparatus for managing bets (i.e., a machine) in claims 21 and 23-27.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 22 includes the following underlined claim elements:
A method for managing bets in an electronic gaming system, the method comprising: 
receiving a group bet, at a network interface of a computing device of the electronic gaming system, from a network interface of a computing device of a bettor, the group bet betting that any one of a subset of a plurality of participants in an event will win the event; 
receiving a plurality of win bets from at least one bettor other than the bettor at the network interface of the computing device of the electronic gaming system, each of the plurality of win bets betting that one participant among the plurality of participants will win the event; 
determining, from the plurality of win bets, a total amount bet on all of the subset of the plurality of participants; 
determining a proportion of the plurality of win bets betting that each one of the subset of the plurality of participants will win the event to the total amount bet, thereby resulting in a proportion for each one of the subset of the plurality of participants; and 
allocating the group bet to a win bet for each one of the subset of the plurality of participants, based at least in part on amount of the group bet and the proportion for each one Amendment Dated: October 19, 2021of the subset of the plurality of participants.

The claim elements underlined above, concern Mental Processes including observation, evaluation, and judgement as well as Certain Methods of Organizing Human Activity including commercial or legal interaction in the form of 
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a network interface of a computing device of the electronic gaming system, it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as generic computers,  slot machines, draw poker machines, lottery vending machines, arcade machines, smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a network interface of a computing device of the electronic gaming system, amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (See Applicant’s Specification Pages 11, Lines 18-31; 12, Lines 1-16, Page 13, Lines 20-30). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-6, 10, 21, 23-27either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 22 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed February 14th, 2021 have been fully considered but they are not persuasive. 
Commencing on page 6 of the applicant’s above dated response the applicant presents that the reasons for rejecting the previously presently claims 2-21 under 35 U.S.C. §101 as being directed to non-statutory subject matter are not applicable to the presently amended claim set 3-6, 10, and 21-27.  The applicant does not identify the particular features or reasons why they feel the claims as amended would not be subject to rejection under 35 U.S.C. §101 as previously applied.
Review of the claims as amended does not support the presence of patent eligible subject matter as proposed and accordingly the claims as presented have been rejected for the reasons set forth in the rejection of claims above.
In view of the preceding, there is no clear improvement in functionality as defined by MPEP 2106.05(a) and the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.E.M/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715